In a medical malpractice action to recover damages for personal injuries and wrongful death, etc., the defendant Lawrence Shields appeals from so much of an order of the Supreme Court, Kings County (Scholnick, J.), entered March 21, 1989, as denied his motion for summary judgment dismissing the complaint as against him.
Ordered that the appeal is dismissed, with costs.
Subsequent to the perfection of this appeal, a final judgment in this action was entered in favor of the appellant. Accordingly, this appeal must be dismissed (see, Matter of Aho, 39 NY2d 241, 248). Kunzeman, J. P., Kooper, Sullivan and O’Brien, JJ., concur.